DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5, 7, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard et al. (US 20170213339) in view of Tegzes et al. (US 20210073987).
Considering claims 1, 7, 13, Hibbard teaches a method for automatically processing unstructured medical imaging data to generate organ classified images/ a method for organ classification for unstructured medical datasets/system, comprising: 
a) acquiring medical image data of a subject ([0014] a plurality of medical images acquired by an image acquisition device); 
b) subjecting the medical image data of the subject to a learning algorithm to generate classified image data ([0028]-[0029], learning algorithm); 
c) segmenting the classified image data using the learning algorithm to generate segmented images that distinguish between at least two different organs in the classified regions in the images (stepd 501-508, Fig.5, [0028]-[0029], [0081], segment one structure of interest or a group of structures of interest at the same time, such as a bladder, prostate, and rectum, which are spatially adjacent and highly correlated, [0084]); and 

Hibbard do not clearly teach learning algorithm as a neural network, the convolutional neural network.
Tegzes teaches learning algorithm as a neural network, the convolutional neural network (Fig.3, [0047], [0051], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Tegzes to Hibbard to processes raw data to identify features of interest without the external identification.
Considering claims 5, 11, 17, Hibbard and Tegzes further teach wherein classified image data includes at least one of identifying a brain, eye, nose, salivary gland, thyroid, upper lung, thymus, heart, chest, abdomen, pelvis, urinary bladder, genitals, or a Leg ([0005], [0080]-[0081]).
3.	Claims 2-4, 6, 8-10, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard et al. (US 20170213339),  in view of Tegzes et al. (US 20210073987), and Larson (US 20140270053).
Considering claims 2, 8, 14, Hibbard and Tegzes do not clearly teach measuring an effective diameter for a cross section of the subject based upon the images.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Larson to Hibbard and Tegzes to enabling verification and ongoing monitoring of consistent dose optimization.
Considering claims 3, 9, 15, Hibbard, Tegzes, and Larson further teach wherein the calculated radiation dose for the at least one of the at least two different organs is based upon organ volume and shape determined by the effective diameter (Hibbard: [0046], [0080], Larson: [0026]-[0027]).
Considering claims 4, 10, 16, Hibbard, Tegzes, and Larson further teach wherein the report includes the ratio of normalized organ dose by CTDIvoi to the patient effective diameter (Hibbard: [0046], [0080], Larson: [0167]).
Considering claims 6, 12, 18, Hibbard and Tegzes do not clearly teach calculating a correction factor for generating the report of the calculated radiation dose, wherein the correction factor is calculated at each organ using data provided by two different manufacturers.
	Larson teaches calculating a correction factor for generating the report of the calculated radiation dose, wherein the correction factor is calculated at each organ using data provided by two different manufacturers ([0126]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Larson to Hibbard and Tegzes to enabling verification and ongoing monitoring of consistent dose optimization.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641